Conviction is for an assault; punishment fixed at a fine of one hundred dollars.
Appellant, while acting as city marshal, struck the witness Helton with a pistol and injured him. The State's testimony shows an unjustifiable attack. Helton had left his wagon standing upon the street. Appellant, without warrant and without legal authority so far as the record shows, sought to put him under arrest, and upon Helton's protestation, struck him with a pistol.
Appellant interposed the theory of self-defense.
We do not find ourselves in a position to pass upon the merits of the case as neither complaint, information nor indictment is found in the record. In the absence of any pleadings invoking the jurisdiction of the court and supporting the verdict, the judgment must be reversed and the prosecution ordered dismissed. Such is the order.
Dismissed. *Page 602